DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement


The information disclosure statements filed February 4, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 29, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected controller to operate power cells, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2020.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 2-3, the term “a kernel layer of processing” is of uncertain meaning rendering the claim vague and indefinite. More specifically, it is unclear as to what the processing is. Stated differently, the “kernel layer of processing” does not define what or how said kernel layer is processing, thus the limitation appears incomplete. Therefore, there present claim relate to an extremely large number of possible processes.  In fact, the claims contain so many options or possible permutations and provisos that a lack of clarity and conciseness exist within the meaning of 112.  Consequently, the search has been carried out for those parts of the application which do appear to be clear (and concise), namely those citing actual.  Therefore, the “a kernel layer of processing” is considered to be processing including monitoring and controlling as set forth in both the Specification and claim 10. See paragraph [0018] of the instant Specification.  
Claims 10-19 are rejected based on dependency to claim 19. 

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a method of operating power cells, comprising: constantly operating power cells under control of a kernel layer of processing, the kernel layer being within a controller; and employing the kernel layer by way of requests to the kernel layer by a higher layer of processing within the controller to cause the power cells to produce power in a selectable manner.  
The prior art, such as Nakajima U.S. Pub. 6,442,699, teaches a method of controlling power consumption in an information processor such as a personal computer depend on the change in the operating status of a running application program in the information processor, and more specifically, to a power control method used for a portable personal computer which can be driven by batteries. See column 1, lines 5-15. An operation status detector detects the operation status of the application program on the basis of API communication information detected by an API layer in an operation system loaded into the electrical apparatus and operation status monitor information detected by a Kernel layer.  See column 4, lines 30-38.   However, the reference does not teach or suggest employing the kernel layer by way of requests to the kernel layer by a higher layer of processing within the controller to cause the power cells to produce power in a selectable manner.  Therefore, the instant claims are patentably distinct from the prior art of record.


    PNG
    media_image1.png
    489
    361
    media_image1.png
    Greyscale


Claims 10-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-19 would be allowable based on dependency to claim 9. 






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722